1
2
3                                                          JS-6
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    BRAYAN MARTIN MEZA,                       Case No. 2:19-cv-10297-FMO-KES
12                 Plaintiff,
13          v.                                            JUDGMENT
14    DEAN BORDERS, et al.,
15                 Defendants.
16
17
18         Pursuant to the Court’s Order Dismissing the Action Without Prejudice for
19   Failure to Prosecute, IT IS ADJUDGED that this action is dismissed without
20   prejudice for failure to prosecute.
21
22   DATED: March 19, 2020
23
24                                         ____________/s/_____________________
                                           FERNANDO M. OLGUIN
25                                         UNITED STATES DISTRICT JUDGE
26
27
28
